 



PROMISSORY NOTE EXTENSION AGREEMENT

 

This Promissory Note Extension Agreement, hereinafter referred to as “Extension
Agreement,” entered into this Twenty-Seventh day of December, 2013, by and
between INTELLINETICS, INC. hereinafter called “Maker” and A. Michael. Chretien,
hereinafter called “Lender.”

 

WHEREAS, Maker and Lender have entered into a Promissory Note dated December 29,
2001, for the amount of Fifty-Five Thousand One Hundred and Sixty-Seven Dollars
($55,167), hereinafter referred to as the “Note.” The Note was originally due
January 1, 2014.

 

WHEREAS, Maker and Lender desire to enter into this Extension Agreement in order
to extend the due date of the Note to January 1, 2015.

 

NOW, THEREFORE, it is duly agreed by both Maker and Lender to extend the due
date of the Note to January 1, 2015.

 

All other provisions of the original Note shall prevail unless otherwise
written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender have duly executed this
Extension Agreement, extending the due date of the Note as of the day and year
first written above.

 

  INTELLINETICS, INC.       By: /s/ Matthew L. Chretien       MATTHEW L.
CHRETIEN, President and CEO

 

  A. MICHAEL CHRETIEN          /s/ A. Michael Chretien

 



 

